Citation Nr: 0203133	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-00 075A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis and sinusitis and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to August 
1968 and from July 1969 to June 1992.

This matter comes to the Board of Veterans' Appeals on appeal 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
that denied the veteran's application to reopen a claim of 
service connection for allergic rhinitis and sinusitis.  The 
veteran's claims folder is currently under the jurisdiction 
of the St. Petersburg, Florida Regional Office (RO).

The veteran appeared at a hearing before the undersigned 
member of the Board on January 31, 2002, at which time he 
testified with respect to the claim now at issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for allergic rhinitis 
and sinusitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the Boston, 
Massachusetts VA Regional Office denied the veteran's claim 
for entitlement to service connection for allergies.  

2.  The veteran, in a February 1993 letter was apprised of 
his procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

3.  The evidence added to the record subsequent to the 
January 1993 rating decision, and pertaining to the veteran's 
claim currently perfected for appeal to the Board, consists 
of VA and private medical records and hearing testimony.

4.  Evidence submitted since the January 1993 decision, when 
viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for allergic rhinitis and sinusitis.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied entitlement 
to service connection for allergies is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20,1103 (2001). 

2.  Additional evidence received since the January 1993 
rating decision is new and material; thus, the claim for 
service connection for allergic rhinitis and sinusitis is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 1996 statement of the case and the subsequent 
supplemental statements of the case adequately notified the 
veteran of the evidence necessary to substantiate his claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the issue 
addressed in this decision have been received.  The veteran 
has also been provided the opportunity to present testimony 
at hearings on appeal before a VA hearing officer and the 
undersigned member of the Board.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
issue addressed in this decision.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the issue 
addressed in this decision would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran.  Further development and further 
expending of VA's resources is not warranted.

New and Material Evidence Claim
Filed Prior to August 29, 2001

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claims must 
be considered based upon the law effective prior to that 
revision.

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The Federal Circuit Court overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2001).

Evidence Received Prior to January 1993

The pertinent evidence of record at the time of the January 
1993 rating decision, consisted of the veteran's service 
medical records, VA medical records and examination reports, 
and private medical records.  

The service medical records show numerous findings reflective 
of treatment afforded the veteran for various allergic 
reactions.  Reports of Medical History dated in September 
1967, December 1968, and August 1971 show that the veteran 
gave a history of hay fever.  The veteran is shown to have 
been clinically evaluated for pollen sensitization in March 
and April 1972.  A December 1974 doctor's progress note 
includes a reference to a history of pollen allergies.  As 
shown as part of a November 1975 clinical record the veteran 
indicated that he had suffered from lifetime allergy 
complaints, primarily hay fever.  It was also noted that he 
had been tested in 1966 at a private hospital, at which time 
he was found to have sensitivities to all pollen groups, 
dust, and some animal dander.  Comprehensive allergy 
examination is also shown to have been accomplished in 
January 1976.  An April 1976 clinical record includes a 
diagnosis of definite atopic allergies.  An August 1977 
Report of Medical History shows that the veteran gave a 
history of having sinusitis and hay fever. 

In a June 1976, a physician associated with the Department of 
Health, Education, and Welfare (Public Health Service), 
opined that while the veteran had atopic reactions to various 
pollens endemic to several areas of the United States, he did 
not have unusual allergic problems.  

Private medical allergy shot records show that the veteran 
obtained many regularly scheduled allergy shots while under 
the care of Dr. Stone between September 1985 and June 1992.  

Review of the Report of Medical History, dated in February 
1992 at the time of the veteran's retirement physical 
examination, he indicated that he had suffered from sinusitis 
and hay fever.  It was also noted that he had been treated by 
a private physician, Dr. Stone.  A Report of Medical 
Examination, dated in February 1992, shows a diagnosis of 
allergies.

A letter submitted by Dr. Stone to VA, dated in August 1992, 
indicates that he had treated the veteran from 1981 to 1992 
after the veteran initially presented with a long history of, 
in pertinent part, nasal allergy and bronchial asthma.  It 
was noted that the veteran had been on immunotherapy (allergy 
injections) most of his adult life.

A VA hypertension examination report, dated in September 
1992, includes a diagnosis of allergic rhinitis.

Also, a VA pulmonary function test report, dated in September 
1992, shows that normal volume findings were reported, with 
no response indicated to beta-adrenergic spray.

Additionally, review of the Report of Medical History, dated 
in February 1992 at the time of the veteran's retirement 
physical examination, he indicated that he had suffered from 
sinusitis and hay fever.  It was also noted that he had been 
treated by a private physician, Dr. Stone.  A Report of 
Medical Examination, dated in February 1992, shows a 
diagnosis of allergies.

In a January 1993 rating decision, the veteran's claim for 
service connection for "asthma/allergies," characterizing 
the disorders as "bronchial asthma/allergic rhinitis" was 
denied.  By VA letter dated in February 1993, the veteran was 
informed that his claim was denied because the evidence of 
record indicated that his allergic condition had existed 
prior to his entry onto active service and was not shown to 
have been aggravated by active duty beyond the natural 
progression of the disease.  The veteran did not appeal the 
January 1993 decision.  He later sought to reopen his claim 
in May 1995, and the St. Louis, Missouri Regional Office, in 
June 1996, determined that new and material evidence had not 
been submitted sufficient to reopen his claim.  The veteran 
thereafter perfected a timely appeal of the June 1996 
decision to the Board.  

Evidence Received after January 1993

A VA health record dated in August 1992, received by the RO 
in January 1996, shows that the veteran had asthma which was 
fairly well-controlled on medication.  
The report of a VA hypertension examination dated in May 1995 
shows that the veteran complained of allergies.  

A letter from Dr. Stone, dated in October 1995, indicates 
that it was to serve as an addendum to his earlier submitted 
letter of August 1992.  The physician indicated that the 
years spent by the veteran in his capacity as a pharmacist 
with the United States Public Health Service unequivocally 
exacerbated his allergic rhino-sinusitis and bronchial 
hyperactivity.  He added that the veteran's exposure to 
various drugs and chemicals, while manufacturing and 
compounding prescriptions, essentially caused his respiratory 
disorders to progressively worsen during the course of the 
veteran's 20 plus years of service exposure.  

A July 1996 VA health record shows that the veteran was 
treated for allergies.  A January 1997 VA medical record 
shows that the veteran was treated for his allergies at the 
VA outpatient clinic located in Fort Myers, Florida.  

In the course of the veteran's September 1997 personal 
hearing at the RO he testified that he had not been able to 
obtain his service medical records dated from 1981 to 1992, 
including his retirement physical examination.  The veteran 
also testified that he was treated by Dr. Stone from 1981 to 
1992. 

A July 1998 VA health record shows that the veteran was 
treated for allergies at the VA Branch Medical Clinic located 
in Cutler, Maine.  

Duplicate copies of several of the veteran's service medical 
records have been associated with the record.  These records 
are not shown to contain service medical records dated 
between 1981 and 1992.  

During the veteran's hearing held in January 2002 before the 
undersigned member of the Board, he testified that he had hay 
fever prior to his service enlistment.  He added that a 
private treating physician, Dr. Stone, who had treated him 
from 1981 to 1992, had informed him that the years of his 
exposure to chemicals and pharmaceuticals was definitely a 
factor in the exacerbation of his respiratory-related 
symptoms.  

Analysis

As stated above, the veteran is seeking to reopen his claim 
for entitlement to service connection for allergic rhinitis 
and sinusitis, which was denied in January 1993.  The Board 
may reopen and reconsider that claim only if he presents new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the question 
of whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for allergic rhinitis and sinusitis.  "New" evidence has 
been submitted, specifically, the above discussed October 
1995 letter submitted by a private physician, Dr. Stone, 
which indicates that the veteran's exposure to various drugs 
and chemicals, while manufacturing and compounding 
prescriptions, essentially caused his respiratory disorders 
to progressively worsen during the course of the veteran's 20 
plus years of service exposure.  

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for allergic 
rhinitis and sinusitis. Accordingly, the Board finds that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for allergic rhinitis 
and sinusitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 21, 2001).

As a general rule, the credibility of evidence is presumed 
when determining whether to reopen a claim.  See Justice v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board observes 
that the veteran has not been afforded a VA respiratory 
examination in order that the nature and etiology of his 
diagnosed respiratory disorders could be ascertained.  
Therefore, the Board finds additional development is required 
prior to a determination on the merits.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for allergic rhinitis and 
sinusitis is reopened, and to this extent the appeal is 
granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

